446 So.2d 594 (1984)
McGOLDRICK OIL COMPANY
v.
GREENE COUNTY.
No. 54160.
Supreme Court of Mississippi.
February 29, 1984.
*595 Warren Ashley Hines, Henderson, Duke & Dantone, Greenville, for appellant.
Charles Burhorn, Leakesville, for appellee.
Before WALKER and ROY NOBLE LEE, P.JJ., and BOWLING, J.
WALKER, Presiding Justice, for the Court:
This is an appeal from an order of the Circuit Court of Greene County, wherein the circuit judge sustained defendant's motion to dismiss. From this order the appellant has perfected an appeal to this Court.
This case arises out of a collision which occurred on Highway 42 in Greene County, Mississippi. On August 8, 1980 the plaintiff's mobile oil rig collided with a dump truck owned and operated by Greene County. The mobile oil rig was completely destroyed in this collision, resulting in a loss in excess of $300,000.00.
On January 7, 1982 the appellant filed its complaint in the Circuit Court of Greene County, seeking to recover for damages it sustained in the collision. The appellant alleged in the complaint that the collision was caused by the negligent operation of Greene County's dump truck. Thereafter, the county filed a motion to dismiss on the grounds of sovereign immunity. This motion was sustained by the circuit judge.
On appeal, the appellant assigns as its only error that the trial court erred in dismissing its declaration on the grounds of sovereign immunity because the doctrine of sovereign immunity should be abolished. Since the filing of the briefs in this case, the doctrine of sovereign immunity was abolished by this Court's decision in Pruett v. City of Rosedale, 421 So.2d 1046 (Miss. 1982). However, the Pruett decision was made prospective, applying only to causes of action accruing on or after July 1, 1984. Accordingly, Greene County still enjoys the protection of sovereign immunity, and the Pruett decision will not benefit the appellant in this case.
Since this case is controlled by the decision in Pruett, it is affirmed.
AFFIRMED.
PATTERSON, C.J., ROY NOBLE LEE, P.J., and BOWLING, HAWKINS, DAN M. LEE, PRATHER, ROBERTSON and SULLIVAN, JJ., concur.